05/10/2017




               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                                April 26, 2017 Session

SHERRA ROBINSON WRIGHT v. THE ESTATE OF LORENZEN VERN-
                GAGNE WRIGHT, ET AL.

                  Appeal from the Circuit Court for Shelby County
                   No. CT-002526-09 Robert L. Childers, Judge
                     ___________________________________

                           No. W2016-01251-COA-R3-CV
                       ___________________________________

This case involves a divorced party’s request to recover unpaid child support and
alimony. The petitioner filed her lawsuit in the Shelby County Circuit Court, which
denied her request for relief. Although the petitioner appeals, we conclude that the trial
court was without subject matter jurisdiction over the petitioner’s claims. Because the
petitioner’s ex-husband is deceased and the claims at issue are against the ex-husband’s
estate, the petitioner was required to file her claims against the estate in the Shelby
County Probate Court. We therefore vacate the judgment of the trial court and dismiss
the case for lack of subject matter jurisdiction.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Vacated and
                                    Dismissed

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which BRANDON O.
GIBSON and KENNY ARMSTRONG, JJ., joined.

Christopher F. Donovan, Memphis, Tennessee, for the appellant, Sherra Robinson
Wright.

Ruby R. Wharton, Memphis, Tennessee, for the appellee, The Estate of Lorenzen Verne-
Gagne Wright, Herbert Wright, Executor.

                                       OPINION

                         Background and Procedural History

      The Appellant, Sherra Wright (“Ms. Wright”), and Lorenzen Wright (“Mr.
Wright”) were divorced in February 2010 by order of the Shelby County Circuit Court.
As part of the divorce, Mr. Wright was required to maintain a life insurance policy to
support the parties’ six children in the event of his death. Less than a year after the
divorce, on July 28, 2010, Mr. Wright passed away.

        Subsequent to her ex-husband’s untimely death, Ms. Wright became involved in
litigation in both the Circuit Court and the Shelby County Probate Court. Although we
need not detail all of the particulars of this prior litigation for purposes of our review in
this appeal, we note that much of the litigation concerned who should control certain
assets. Namely, a number of disputes arose between Ms. Wright and Herbert Wright, Mr.
Wright’s father and the executor of his estate. For example, in the Circuit Court, where
Ms. Wright had been designated trustee over the proceeds of the aforementioned life
insurance policy, efforts were taken by Herbert Wright to remove Ms. Wright as trustee.
For her part, Ms. Wright petitioned the Probate Court to remove Herbert Wright as the
executor of Mr. Wright’s estate. These matters were ultimately resolved by way of a
confidential settlement agreement.

       The present litigation ensued in February 2016 when Ms. Wright filed a petition in
the Circuit Court alleging that her ex-husband had failed to make child support and
alimony payments to her before his death. The petition sought to enjoin certain funds
held by Mr. Wright’s estate and prayed that Ms. Wright be awarded a judgment for the
outstanding support payments allegedly owed to her. Mr. Wright’s estate filed a response
in opposition to the petition in March 2016. In addition to arguing that Ms. Wright’s
claims should have been asserted in the Probate Court, not the Circuit Court, the estate’s
response argued that the doctrine of res judicata barred Ms. Wright’s requests for relief.
With respect to this latter argument, the estate contended that the asserted child support
and alimony issues had been resolved by the parties’ prior confidential settlement
agreement.

       Following a hearing, on March 21, 2016, the Circuit Court entered an order
denying the relief requested by Ms. Wright’s petition. In addition to concluding that a
permanent order for alimony or child support had never been entered, the Circuit Court
agreed with the position of Mr. Wright’s estate that the asserted claims were barred by
the doctrine of res judicata. Although Ms. Wright subsequently filed a motion to alter or
amend on April 15, 2016, the Circuit Court entered an order denying the motion on May
18, 2016. In addition to reaffirming its conclusion that Ms. Wright’s claims were barred
by the doctrine of res judicata, the Circuit Court opined that “even if Plaintiff had a valid
cause to pursue an award . . . such cause would properly lie within the jurisdiction of
Probate Court and not Circuit Court[.]” This timely appeal then followed.



                                            -2-
                                           Discussion

       On appeal, Ms. Wright raises several issues for our review and argues that the
Circuit Court erred in failing to award her unpaid child support and alimony. She prays
that we direct the Circuit Court to enter a judgment for the alleged outstanding support
obligations, “together with interest at the statutory rate from the date of the obligor’s
death forward.” Instead of immediately directing our attention to the merits of Ms.
Wright’s grievances, we begin by considering the subject matter jurisdiction of the trial
court. See Tenn. R. App. P. 13(b) (noting that the “appellate court shall also consider
whether the trial and appellate court have jurisdiction over the subject matter, whether or
not presented for review”). “The concept of subject matter jurisdiction implicates a
court’s power to adjudicate a particular type of case or controversy.” Staats v.
McKinnon, 206 S.W.3d 532, 541-42 (Tenn. Ct. App. 2006) (citations omitted). Whether
subject matter jurisdiction exists “depends on the nature of the cause of action and the
relief sought,” and it cannot be conferred on a court by a party’s appearance, plea,
consent, silence, or waiver. Id. at 542 (citations omitted). It is derived, “either explicitly
or by necessary implication, from the Tennessee Constitution or from legislative acts.”
Id. (citations omitted).

       In this case, Ms. Wright seeks to pursue claims against her ex-husband’s estate.
The claims at issue thus pertain to the administration of an estate and the probate process.
Probate jurisdiction in Tennessee is addressed generally by Tennessee Code Annotated
section 16-16-201. In relevant part, that statute provides as follows:

       In all counties where not otherwise specifically provided by public, private,
       special or local acts, all jurisdiction relating to the probate of wills and the
       administration of estates of every nature, including the estates of decedents
       and of wards under guardianships or conservatorships and related matters
       previously vested in the county court, the county judge or county chair, is
       vested in the chancery court of the respective counties. The chancery court
       in such counties shall have exclusive jurisdiction over the probate of wills
       and the administration of estates of every nature . . . previously vested in
       the county court.

Tenn. Code Ann. § 16-16-201(a). Although this statute generally places probate
jurisdiction in the chancery courts of Tennessee’s counties, it also recognizes that
jurisdiction for estate administration in some counties may be provided by “public,
private, special or local acts.” Id. The Shelby County Probate Court, which was created
by an act of the General Assembly in 1870, is vested with “‘original jurisdiction of all

                                            -3-
matters of probate, the administration of estates and orphans’ business.’” Connell v.
Walker, 74 Tenn. 709, 714 (1881) (citation omitted).

       Because original jurisdiction for estate administration in Shelby County rests in
the Shelby County Probate Court, Ms. Wright’s claims against her ex-husband’s estate
should have, at the outset, been filed in that court. Specifically, any claims or demands
against the estate should have been filed with the Probate Court Clerk in accordance with
the requirements outlined in the Tennessee Code. See Tenn. Code Ann. §§ 30-2-307 to -
310. In light of the foregoing, we vacate the Circuit Court’s orders denying Ms. Wright’s
requests for relief and dismiss the case for lack of subject matter jurisdiction. All other
issues raised in the appeal are pretermitted.

                                       Conclusion

       We conclude that the Circuit Court should have dismissed Ms. Wright’s claims for
lack of subject matter jurisdiction. Costs of this appeal are assessed against the
Appellant, Sherra Robinson Wright, and her surety, for which execution may issue if
necessary. This case is remanded to the Circuit Court for the collection of costs, and for
such further proceedings as may be necessary and are consistent with this Opinion.


                                                 _________________________________
                                                 ARNOLD B. GOLDIN, JUDGE




                                           -4-